DETAILED ACTION
This office action is a response to the application filed 23 September 2020 as a 371 of PCT/CN2018/080321 filed 23 March 2018, wherein claims 1-13 and 17-23 are currently amended and claims 14-16 and 24-30 have been cancelled by the preliminary amendment filed 23 September 2020.  Claims 1-13 and 17-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 September 2020 and 6 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba et al. (US 2021/0045076 A1), hereafter referred Tomeba, in view of Kakishima et al. (US 2019/0245608 A1), hereafter referred Kakishima, further in view of Noh et al. (US 2018/0102827 A1), hereafter referred Noh.  Tomeba is noted to have the effectively filed date from its foreign priority JP 2018-021752 which has been reviewed and noted that Tomeba is an accurate English translation of the foreign patent application.

Regarding claim 1, Tomeba teaches an apparatus comprising:
wherein, the channel state information-reference signal resource identifier corresponding to the precoding matrix is determined according to a measurement on (Tomeba, [0136]; the CRI is calculated from the CSI-RSs of the configured resource from the CSI measurement); and
a transceiver (Tomeba, Fig. 3, [0110]; a transmitter and a receiver) that transmits a report of the measurement on downlink channel quality to a base station (Tomeba, [0136]; the terminal apparatus can report CSI-RSRP measured by each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource has good quality).
While Tomeba teaches a processor (Tomeba, Fig. 3, [0110]; a controller), Tomeba does not expressly teach the processor that performs precoding on uplink transmission with a precoding matrix corresponding to a channel state information-reference signal resource identifier.
However, Kakishima teaches the processor that performs precoding on uplink transmission with a precoding matrix corresponding to a channel state information-reference signal resource identifier (Kakishima, [0033]; UE select, from codebooks indicating candidates of precoding weights, a precoding weight, where the CRI identifies each of the beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba to include the above recited limitations as taught by Kakishima in order to construct a codebook with multiple resolution (Kakishima, [0001]).
Tomeba in view of Kakishima does not expressly teach in the case of a frequency of uplink and downlink being in a same band and transmission/Receiving beam correspondence.
(Noh, [0055]; uplink transmission and downlink transmission use different time resources in the same frequency band) and transmission/Receiving beam correspondence (Noh, [0044]; a beam used in the uplink can be used in the downlink).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba in view of Kakishima to include the above recited limitations as taught by Noh in order to efficiently transmit data (Noh, [0007]).

Regarding claim 9, Tomeba teaches a method comprises:
wherein the channel state information-reference signal resource identifier corresponding to the precoding matrix is determined according to a measurement on downlink channel quality (Tomeba, [0136]; the CRI is calculated from the CSI-RSs of the configured resource from the CSI measurement); and
transmitting a report of the measurement on downlink channel quality to a base station (Tomeba, [0136]; the terminal apparatus can report CSI-RSRP measured by each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource has good quality).
Tomeba does not expressly teach performing precoding on uplink transmission with a precoding matrix corresponding to a channel state information-reference signal resource identifier.
(Kakishima, [0033]; UE select, from codebooks indicating candidates of precoding weights, a precoding weight, where the CRI identifies each of the beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba to include the above recited limitations as taught by Kakishima in order to construct a codebook with multiple resolution (Kakishima, [0001]).
Tomeba in view of Kakishima does not expressly teach in the case of a frequency of uplink and downlink being in a same band and transmission/Receiving beam correspondence.
However, Noh teaches in the case of a frequency of uplink and downlink being in a same band (Noh, [0055]; uplink transmission and downlink transmission use different time resources in the same frequency band) and transmission/Receiving beam correspondence (Noh, [0044]; a beam used in the uplink can be used in the downlink).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba in view of Kakishima to include the above recited limitations as taught by Noh in order to efficiently transmit data (Noh, [0007]).

Regarding claim 17, Tomeba teaches an apparatus comprising:
(Tomeba, Fig. 2, [0088]; a transmitter and a receiver) that receives a report of measurement on downlink channel quality from a user equipment (Tomeba, [0136]; the terminal apparatus can report CSI-RSRP measured by each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource has good quality); and
a processor (Tomeba, Fig. 2, [0088]; a controller) that determines ports used for uplink transmission (Tomeba, [0134]-[0135]; the base station configures CSI-RS configuration that includes the number of antenna ports used for transmissions).
Tomeba does not expressly teach the CSI-RS configuration is based on the report of the measurement on downlink channel quality.
However, Noh teaches the CSI-RS configuration is based on the report of the measurement on downlink channel quality (Noh, [0149]-[0150]; the BS receives the reference signals to select the beams and determine the uplink reception beam according to the RSSI of the received reference signals, including RSRQ and RSRP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba to include the above recited limitations as taught by Noh in order to efficiently transmit data (Noh, [0007]).

Regarding claims 2, 10, and 18, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 1, the method according to claim 9, and the apparatus according to claim 17 above.  Further, Tomeba teaches wherein:
(Tomeba, [0185]; the beam gain obtained in beamforming are taken into account to calculate an offset value X dB and calculated based on the EIRP depending on the frequency band and antenna gains); and
the transceiver that transmits the power offset between uplink and downlink (Tomeba, [0134] and [0135]; the CSI-RS resource configuration includes a power offset of the CSI-RS and PDSCH and is sent by higher layer signaling by the base station).

Regarding claims 3 and 11, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 2 and the method according to claim 10 above.  Further, Tomeba teaches wherein the channel state information-reference signal resource identifier corresponding to the precoding matrix is determined according to the measurement on downlink channel quality and the power offset between uplink and downlink (Tomeba, [0135]-[0136]; the terminal apparatus can report CSI-RSRP measured by each CSI-RS resource to the base station apparatus in order to indicate which CSI-RS resource has good quality, where the CSI-RS resource is from the CSI-RS resource configuration that includes a power offset).

Regarding claims 4, 12, and 19, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 1, the method according to claim 9, and the apparatus according to claim 17 above.  Further, Tomeba teaches wherein the transceiver that receives uplink grant, including modulation and Coding Scheme which is based on the report of the measurement on downlink channel quality, from the base station (Tomeba, [0059], [0061], and [0170]; the base station uses DCI for scheduling and transmits the DCI or uplink grant to the terminal apparatus which includes information of MCS for PUSCH in response to a CSI feedback report).

Regarding claims 5, 13, and 20, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 4, the method according to claim 12, and the apparatus according to claim 19 above.  Further, Tomeba teaches wherein the transceiver that receives uplink grant, including modulation and coding scheme which is based on the report of the measurement on downlink channel quality and the power offset between uplink and downlink, from the base station (Tomeba, [0059], [0061], [0135], and [0170]; the base station uses DCI for scheduling and transmits the DCI or uplink grant to the terminal apparatus which includes information of MCS for PUSCH in response to a CSI feedback report, where the CSI-RS resource is from the CSI-RS resource configuration that includes a power offset).

Regarding claim 6, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 1 above.  Further, Tomeba teaches wherein the processor that, learns available uplink ports from the channel state information-(Tomeba, [0134]-[0136]; the base station configures CSI-RS configuration that includes the number of antenna ports used for transmissions, where the CSI-RS resource are associated with the CRI and each preferable beam direction is for each CRI).

Regarding claim 21, Tomeba in view of Noh teaches the apparatus according to claim 17 above.  Further, Tomeba teaches wherein the processor that, indicates available uplink ports in a channel state information-reference signal resource identifier to the user equipment (Tomeba, [0134]-[0136]; the base station configures CSI-RS configuration that includes the number of antenna ports used for transmissions, where the CSI-RS resource are associated with the CRI and each preferable beam direction is for each CRI), wherein each of resources for the channel state information-reference signal corresponding to the available uplink ports belongs to different sets of resources for the channel state information-reference signal (Tomeba, [0136]; multiple CSI-RS resources can be divided into groups and obtain a CRI for the sub-array in the group).

Regarding claims 8 and 23, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 6 and the apparatus according to claim 21 above.  Further, Tomeba teaches wherein the transceiver that, transmits a maximum number of supported uplink ports corresponding to resources for the channel state information-reference signal, as well as sets of resources for the channel state information-reference signal which can be transmitted simultaneously, to the base (Tomeba, [0134]-[0136]; the CSI-RS resource configuration includes the number of antenna ports used for transmissions and for beamforming with the CRI is sent by higher layer signaling).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Kakishima further in view of Noh as applied to claims 1 and 17 above, and further in view of Babaei et al. (US 2018/0270698 A1), hereafter referred Babaei.

Regarding claims 7 and 22, Tomeba in view of Kakishima further in view of Noh teaches the apparatus according to claim 1 and the apparatus according to claim 17 above.  Tomeba in view of Kakishima further in view of Noh does not expressly teach wherein the processor that, learns available uplink ports from a dummy sounding reference signal resource identifier indicated by the base station, wherein, resources for the dummy sounding reference signal are associated with resources for the channel state information-reference signal indicated by the base station.
However, Babaei teaches wherein the processor that, learns available uplink ports from a dummy sounding reference signal resource identifier indicated by the base station (Babaei, [0227]-[0229]; a base station may semi-statistically configure a UE with SRS configuration parameters including SRS resource configuration identifier and number of SRS ports, where the SRS resource configuration), wherein, resources for the dummy sounding reference signal are associated with resources for the channel state information-reference signal indicated by the base (Babaei, [0229]; the UE may use the CSI-RS resources to semi-statically configure the UE with CSI-RS resource sets).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tomeba in view of Kakishima further in view of Noh to include the above recited limitations as taught by Babaei in order to acquire channel state information (Babeai, [0229]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416